*144The court decided that the plaintiff was entitled to recover, in an opinion per ewriam, as follows:
.The plaintiff is clearly entitled to recover, as we have heretofore held in several different cases. Franz J. Jonitz v. The United States, 89 C. Cls. 155; Lyle M. Shields v. The United States, 90 C. Cls. 675; Charles D. McColl v. The United States, 90 C. Cls. 676; and Orville Jackson v. The United States, 90 C. Cls. 526.
On authority of those cases judgment will be entered for the plaintiff in the sum of $240.00. It is so ordered.